                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

 JOHN A. BOATFIELD,                               )
                                                  )
            Plaintiff,                            )
                                                  )
 v.                                               )      No. 1:19-CV-027-RLJ-CHS
                                                  )
 TONY PARKER, et al.,                             )
                                                  )
      Defendants.                                 )


                                             JUDGMENT


       In accordance with the accompanying Memorandum and Order, this pro se state prisoner’s

action under 42 U.S.C. § 1983, the ADA, the RA, and RLUIPA is DISMISSED as untimely and for

failure to state a claim. 28 U.S.C. §§ 1915(e)(2) and 1915A. The Court has CERTIFIED that any

appeal from this action would not be taken in good faith, see Fed. R. App. P. 24(a)(3), and has

concluded that the dismissal of this case for failure to state a claim will count as a strike under the 3-

strikes rule in 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.

                                                               ENTER:


                                                                        s/ Leon Jordan
                                                                  United States District Judge


ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT
